Morton, J.
The plaintiff, in order to prove that he personally sold the copper to the defendants, testified that, after making a contract for the yellow metal, he went to the dock and found under the ram some copper metal, which he sent by a teamster to the defendants with a request that Roby should weigh it, and that afterwards he called at the defendants’ store and requested Roby to weigh it and give him credit for it. To meet this, Roby testified that the plaintiff, at the time specified by him, requested him, Roby, to weigh and give him credit for some yellow metal which was pointed out by the plaintiff; and that the defendants had given credit to the plaintiff for such yellow metal.
In rebuttal, the plaintiff was permitted to introduce a witness who testified that he went with the plaintiff to the dock, arid was with him when he found some copper, and heard him give the directions to the teamster as testified to by the plaintiff. The defendants objected to this testimony, but we think It was competent. It corroborated the plaintiff in material parts of the transaction to which he testified, and would have been admissible for him in chief. Being so, it was within the discretion of the presiding judge to admit it at any stage of the trial. Whether it contradicted Roby or not, it had some tendency to show that the copper was sent and sold to the defendants by the plaintiff personally, and no exception lies to its admission in rebuttal. Commonwealth v. Moulton, 4 Gray, 39. Morse v. Potter, Ib. 292.

Exceptions overruled.